 



Exhibit 10.04
FORM OF
MASTER TERMS AND CONDITIONS FOR CONVERTIBLE BOND HEDGING TRANSACTIONS
BETWEEN [BANK OF AMERICA, N.A./ CITIBANK, N.A.] AND SYMANTEC CORPORATION
     The purpose of this Master Terms and Conditions for Convertible Bond
Hedging Transactions (this “Master Confirmation”), dated as of June 9, 2006, is
to set forth certain terms and conditions for convertible bond hedging
transactions that Symantec Corporation (“Counterparty”) will enter into with
[Bank of America, N.A./Citibank, N.A.] (“[BofA/Citibank]”). Each such
transaction (a “Transaction”) entered into between [BofA/Citibank] and
Counterparty that is to be subject to this Master Confirmation shall be
evidenced by a written confirmation substantially in the form of Exhibit A
hereto, with such modifications thereto as to which Counterparty and
[BofA/Citibank] mutually agree (a “Confirmation”). This Master Confirmation and
each Confirmation together constitute a “Confirmation” as referred to in the
Agreement specified below.
     This Master Confirmation and a Confirmation evidence a complete binding
agreement between you and us as to the terms of the Transaction to which this
Master Confirmation and such Confirmation relates. This Master Confirmation and
each Confirmation hereunder shall supplement, form a part of, and be subject to
an agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) as if we had executed an only agreement in such form on the Trade Date
of the first such Transaction between you and us, and such agreement shall be
considered the “Agreement” hereunder.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Definitions”) as published by ISDA are
incorporated into this Master Confirmation. For the purposes of the Definitions,
each reference herein or in any Confirmation hereunder to a Unit shall be deemed
to be a reference to a Call Option or an Option, as context requires.
     THIS MASTER CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW
DOCTRINE. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE
ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO, THESE COURTS.
     1. In the event of any inconsistency between this Master Confirmation, on
the one hand, and the Definitions or the Agreement, on the other hand, this
Master Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation will govern. With respect to a Transaction,
capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to them in the Confirmation relating to such Transaction.
     2. Each party will make each payment specified in this Master Confirmation
or a Confirmation as being payable by such party, not later than the due date
for value on that date in the place of the account specified below or otherwise
specified in writing, in freely transferable funds and in a manner customary for
payments in the required currency.
     3. Confirmations and General Terms:
     This Master Confirmation and the Agreement, together with the Confirmation
relating to a Transaction, shall constitute the written agreement between
Counterparty and [BofA/Citibank] with respect to such Transaction.

 



--------------------------------------------------------------------------------



 



          Each Transaction to which a Confirmation relates is a Convertible Bond
Hedging Transaction, which shall be considered a Share Option Transaction for
purposes of the Definitions, and shall have the following terms:

     
Trade Date:
  As set forth in the Confirmation for such Transaction
 
   
Effective Date:
  As set forth in the Confirmation for such Transaction
 
   
Option Type:
  Call
 
   
Seller:
  [BofA/Citibank]
 
   
Buyer:
  Counterparty
 
   
Shares:
  The Common Stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“SYMC”).
 
   
Convertible Notes:
  As set forth in the Confirmation for such Transaction
 
   
Indenture:
  As set forth in the Confirmation for such Transaction
 
   
Number of Units:
  As set forth in the Confirmation for such Transaction.
 
   
Unit Entitlement:
  As set forth in the Confirmation for such Transaction
 
   
Strike Price:
  As set forth in the Confirmation for such Transaction
 
   
Applicable Percentage:
  As set forth in the Confirmation for such Transaction
 
   
Number of Shares:
  As set forth in the Confirmation for such Transaction
 
   
Premium:
  As set forth in the Confirmation for such Transaction
 
   
Premium Payment Date:
  As set forth in the Confirmation for such Transaction
 
   
Exchange:
  Nasdaq National Market
 
   
Related Exchange:
  All Exchanges
 
   
Calculation Agent:
  [BofA/Citibank], which shall make all calculations, adjustments and
determinations required pursuant to a Transaction, and such calculations,
adjustments and determinations shall be binding absent manifest error.

          4. Procedure for Exercise:

     
Potential Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “Conversion Date”, as defined in the Indenture, of Convertible Notes.
 
   
Required Exercise on
   
Conversion Dates:
  On each Conversion Date, a number of Units equal to the number of Convertible
Notes in denominations of USD1,000 principal amount submitted for conversion on
such Conversion Date in accordance with the terms of the Indenture shall be
automatically exercised, subject to “Notice of Exercise” below.
 
   
Expiration Date:
  As set forth in the Confirmation for such Transaction
 
   
Multiple Exercise:
  Applicable, as provided above under “Required Exercise on Conversion Dates”.

2



--------------------------------------------------------------------------------



 



     
Minimum Number of Units:
  Zero
 
   
Maximum Number of Units:
  Number of Units
 
   
Integral Multiple:
  Not Applicable
 
   
Automatic Exercise:
  As provided above under “Required Exercise on Conversion Dates”.
 
   
Notice of Exercise:
  Notwithstanding anything to the contrary in the Definitions, in order to
exercise any Units, Counterparty must notify Seller in writing prior to 5:00 PM,
New York City time, on the Exchange Business Day prior to the first Scheduled
Trading Day of the “Conversion Reference Period”, as defined in the Indenture,
relating to the Convertible Notes converted on the Conversion Date relating to
the relevant Exercise Date (the “Notice Deadline”) of (i) the number of Units
being exercised on such Exercise Date and (ii) the scheduled settlement date
under the Indenture for the Convertible Notes converted on the Conversion Date
corresponding to such Exercise Date and (iii) the applicable Cash Percentage (as
defined in the Indenture).

          5. Settlement Terms:

     
Settlement Date:
  In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Convertible Notes converted on
such Conversion Date under the terms of the Indenture; provided that the
Settlement Date will not be prior to the later of (i) the date one Settlement
Cycle following the final day of the “Conversion Reference Period”, as defined
in the Indenture, or (ii) the Exchange Business Day immediately following the
date on which Counterparty gives notice to Seller of such Settlement Date prior
to 5:00 PM, New York City time.
 
   
Delivery Obligation:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Seller will deliver to
Counterparty, on the related Settlement Date, the product of the Applicable
Percentage and a number of Shares and/or amount of cash in USD equal to the
aggregate number of Shares and/or amount of cash in USD that Counterparty is
obligated to deliver to the holder(s) of the Convertible Notes converted on such
Conversion Date equal to the amount in excess of the principal amount of the
Convertible Notes determined pursuant to the Net Share Provision of the
Indenture, and any Shares or value to be delivered under the Make-Whole
Provision of the Indenture, if any (the “Convertible Obligation”); provided that
such obligation shall be determined excluding any Shares (or cash) that
Counterparty is obligated to deliver to holder(s) of the Convertible Notes as a
result of any adjustments to the Conversion Rate pursuant to the Excluded
Provisions of the Indenture, subject to “Consequences of Merger Events and
Tender Offers” below. For the avoidance of doubt, (i) if the “Conversion Value”,
as defined in the Indenture, is less than

3



--------------------------------------------------------------------------------



 



     
 
  or equal to USD1,000, Seller will have no delivery obligation hereunder and
(ii) in connection with the exercise and settlement provisions hereunder, the
Counterparty shall have no obligation with respect to the payment of the Strike
Price with respect to any Transaction.
 
   
Net Share Provision:
  As set forth in the Confirmation for such Transaction.
 
   
Make-Whole Provision:
  As set forth in the Confirmation for such Transaction.
 
   
Excluded Provisions:
  As set forth in the Confirmation for such Transaction.
 
   
Notice of Delivery
   
Obligation:
  No later than the Exchange Business Day immediately following the last day of
the “Conversion Reference Period”, as defined in the Indenture, Counterparty
shall give Seller notice of the final number of shares comprising the
Convertible Obligation (it being understood, for the avoidance of doubt, that
the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise, as set forth
above, in any way).
 
   
Other Applicable
   
Provisions:
  To the extent Seller is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Definitions will be
applicable as if Physical Settlement were applicable to the Transaction;
provided that the Representation and Agreement contained in Section 9.11 of the
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the issuer of the
Shares. In addition, notwithstanding anything to the contrary in the Equity
Definitions, Seller may, in whole or in part, deliver Shares in certificated
form representing the Delivery Obligation to Counterparty in lieu of delivery
through the Clearance System.

          6. Adjustments:

     
Method of Adjustment:
  Notwithstanding Section 11.2 of the Definitions, upon the occurrence of any
event or condition set forth in the Dilution Provision of the Indenture and
notice to the Calculation Agent from Counterparty of the resulting adjustment
under the Indenture, the Calculation Agent shall make the corresponding
adjustment in respect of any one or more of the Number of Units, the Unit
Entitlement and any other variable relevant to the exercise, settlement or
payment of such Transaction, to the extent an analogous adjustment is made under
the Indenture; provided that such adjustment shall be made without regard to any
adjustment to the Conversion Rate for the issuance of additional shares as set
forth in the Excluded Provisions of the Indenture; provided, however, that if
any notice of adjustment is not timely delivered by the Counterparty, the
Calculation Agent shall make any adjustments it deems necessary to preserve the
economics of the relevant Transaction.

4



--------------------------------------------------------------------------------



 



          7. Extraordinary Events:

     
Merger Events:
  Notwithstanding Section 12.1(b) of the Definitions, a “Merger Event” means the
occurrence of any event or condition set forth in the Merger Provision of the
Indenture.
 
   
Tender Offer:
  Applicable. Notwithstanding Section 12.1(d) of the Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in the Tender
Offer Provision of the Indenture.
 
   
Consequences of Merger
   
Events and Tender Offers:
  Notwithstanding Sections 12.2 and 12.3 of the Definitions, upon the occurrence
of a Merger Event or Tender Offer and notice to the Calculation Agent from
Counterparty of the resulting adjustment or other result under the Indenture,
the Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares,
the Strike Price, the Number of Units, the Unit Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction, to
the extent an analogous adjustment is made under the Indenture; provided that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate for the issuance of additional shares as set forth in the Excluded
Provisions of the Indenture; provided, however, that if any notice of adjustment
is not timely delivered by the Counterparty, the Calculation Agent shall make
any adjustments it deems necessary to preserve the economics of the relevant
Transaction.
 
   
Dilution Provision:
  As set forth in the Confirmation for such Transaction.
 
   
Merger Provision:
  As set forth in the Confirmation for such Transaction.
 
   
Tender Offer Provision:
  As set forth in the Confirmation for such Transaction.
 
   
Nationalization, Insolvency
   
or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that
Insolvency shall not be applicable if Counterparty is a debtor (or similar
participant) with respect to such Insolvency. In addition to the provisions of
Section 12.6(a)(iii) of the Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange or the NASDAQ National Market System (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

          8. Additional Disruption Events:

     
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Definitions is hereby
amended by (i) replacing the phrase “the

5



--------------------------------------------------------------------------------



 



     
 
  interpretation” in the third line thereof with the phrase “or public
announcement of the formal or informal interpretation” and (ii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable, except if Counterparty is a debtor (or similar participant) with
respect to such Insolvency Filing.
 
   
Hedging Disruption:
  Not Applicable
 
   
Increased Cost of Hedging:
  Not Applicable
 
   
Determining Party:
  For all applicable Additional Disruption Events, [BofA/Citibank].

          9. Acknowledgements:

     
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

          10. Representations, Warranties and Agreements:
          (a) In connection with this Master Confirmation, each Confirmation,
each Transaction to which a Confirmation relates and any other documentation
relating to the Agreement, each party to this Master Confirmation represents and
warrants to, and agrees with, the other party that:
          (i) it is an “accredited investor” as defined in Section 2(a)(15)(ii)
of the Securities Act of 1933, as amended (the “Securities Act”); and
          (ii) it is an “eligible contract participant” as defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended (the “CEA”), and this
Master Confirmation and each Transaction hereunder are subject to individual
negotiation by the parties and have not been executed or traded on a “trading
facility” as defined in Section 1a(33) of the CEA.
          (b) Counterparty hereby repeats the representations and warranties of
Counterparty set forth in the Purchase Agreement (the “Purchase Agreement”)
relating to the Convertible Notes, and, in addition, represents and warrants to,
and agrees with, [BofA/Citibank] on the Trade Date of each Transaction that:
          (i) its financial condition is such that it has no need for liquidity
with respect to its investment in such Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;
          (ii) its investments in and liabilities in respect of such
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with such Transaction, including the loss of its entire investment in such
Transaction;
          (iii) it understands that [BofA/Citibank] has no obligation or
intention to register such Transaction under the Securities Act or any state
securities law or other applicable federal securities law;

6



--------------------------------------------------------------------------------



 



     (iv) it understands that no obligations of [BofA/Citibank] to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any Affiliate of [BofA/Citibank] or any governmental
agency;
     (v) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT
MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;
     (vi) each of its filings under the Securities Act, the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or other applicable securities
laws that are required to be filed have been filed and that, as of the
respective dates thereof and as of the date of this representation, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading;
     (vii) it is not entering into any Transaction to create, and will not
engage in any other securities or derivatives transactions to create, actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or to manipulate the price of
the Shares (or any security convertible into or exchangeable for Shares);
     (viii) it has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act) in connection with any Transaction under this Master Confirmation;
     (ix) such Transaction and any repurchase of the Shares by Counterparty in
connection with such Transaction is pursuant to a publicly announced Share
repurchase program that has been approved by its board of directors and any such
repurchase has been or will when so required be publicly disclosed in its
periodic filings under the Exchange Act and its financial statements and notes
thereto; and
     (x) without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that [BofA/Citibank] is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
          (c) Counterparty represents and warrants to, and agrees with,
[BofA/Citibank] for any Scheduled Trading Day on which [BofA/Citibank] obtains
its initial hedge for all or a portion of the relevant Number of Units for a
Transaction (a “Hedging Date”), that:
          (i) if it were to have effected transactions in any Shares on such
Hedging Date, whether on the Exchange or otherwise, such transactions would not
have violated any applicable securities law or other restriction applicable to
Counterparty; without limiting the generality of the foregoing, all material
information with respect to Counterparty and the Shares existing as of that
Hedging Date has been publicly disclosed;
          (ii) it is not engaged in a distribution, as such term is used in
Regulation M under the Exchange Act, of any securities of Counterparty, other
than a distribution meeting the requirements of the exception set forth in
Section 101(b)(10) or 102(b)(7) of Regulation M;
          (iii) except as disclosed to [BofA/Citibank] in writing prior to such
Hedging Date, it has not made any purchases of blocks by or for itself or any of
its Affiliated Purchasers during each of the four calendar weeks preceding such
date (“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as
defined in Rule 10b-18 under the Exchange Act); and

7



--------------------------------------------------------------------------------



 



     (iv) except as disclosed to [BofA/Citibank], neither it nor any of its
Affiliated Purchasers has, on such Hedging Date, directly or indirectly
(including by means of a derivative instrument) entered into any transaction
involving the purchase of any Shares.
          11. Miscellaneous:
          (a) Early Termination. The parties agree that Second Method and Loss
will apply to each Transaction under this Master Confirmation as such terms are
defined under the 1992 ISDA Master Agreement (Multicurrency—Cross Border).
          (b) Alternative Calculations and [BofA/Citibank] Payment on Early
Termination and on Certain Extraordinary Events. If, subject to Section 11(c)
below, [BofA/Citibank] owes Counterparty any amount in connection with a
Transaction hereunder pursuant to Section 12.7 or 12.9 of the Definitions
(except in the case of an Extraordinary Event in which the consideration or
proceeds to be paid to holders of Shares as a result of such event consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
case of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
(x) Event of Default of the type described in Section 5(a)(iii), (v), (vi) or
(vii) of the Agreement or (y) a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), or (v) of the Agreement that in the case of
either (x) or (y) resulted from an event or events outside Counterparty’s
control) (a “[BofA/Citibank] Payment Obligation”), Counterparty shall have the
right, in its sole discretion, to require [BofA/Citibank] to satisfy any such
[BofA/Citibank] Payment Obligation by delivery of Termination Delivery Units (as
defined below) by giving irrevocable telephonic notice to [BofA/Citibank],
confirmed in writing within one Scheduled Trading Day, between the hours of 9:00
a.m. and 4:00 p.m. New York time on the Closing Date or Early Termination Date,
as applicable (“Notice of [BofA/Citibank] Termination Delivery”); provided that,
if the Counterparty does not validly make such election, the Seller shall have
the right to satisfy the [BofA/Citibank] Payment Obligation by delivery of
Termination Delivery Units. Within a commercially reasonable period of time
following receipt of a Notice of [BofA/Citibank] Termination Delivery,
[BofA/Citibank] shall deliver to Counterparty a number of Termination Delivery
Units having a cash value equal to the amount of such [BofA/Citibank] Payment
Obligation (such number of Termination Delivery Units to be delivered to be
determined by the Calculation Agent as the number of whole Termination Delivery
Units that could be purchased over a commercially reasonable period of time with
the cash equivalent of such payment obligation).
“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (ii) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to have [BofA/Citibank] deliver cash,
New Shares or a combination thereof (in such proportion as Counterparty
designates) in lieu of such other property, the Calculation Agent will replace
such property with cash, New Shares or a combination thereof as components of a
Termination Delivery Unit in such amounts, as determined by the Calculation
Agent in its discretion by commercially reasonable means, as shall have a value
equal to the value of the property so replaced. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
          (c) Set-Off and Netting. Both parties waive any rights to set-off or
net amounts due either party with respect to any Transaction hereunder against
amounts due to either party from the other party under any other agreement
between the parties.

8



--------------------------------------------------------------------------------



 



          (d) Additional Termination Events. For any Transaction, the occurrence
of (i) an event of default with respect to Counterparty under the terms of the
Convertible Notes for such Transaction that results in an acceleration of such
Convertible Notes pursuant to the terms of such Indenture, (ii) an Amendment
Event or (iii) a Repayment Event shall be an Additional Termination Event with
respect to which such Transaction is the sole Affected Transaction and
Counterparty shall be the sole Affected Party, and Seller shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement; provided that in the case of a Repayment Event, such Transaction
shall be subject to termination only in respect of the number of Convertible
Notes for such Transaction that cease to be outstanding in connection with or as
a result of such Repayment Event.
     “Amendment Event” means, for any Transaction, that Counterparty amends,
modifies, supplements or waives any term of the Indenture for such Transaction
or the Convertible Notes for such Transaction governing the principal amount,
coupon, maturity, repurchase obligation of Counterparty, redemption right of
Counterparty, any term relating to conversion of the Convertible Notes for such
Transaction (including changes to the conversion price, conversion settlement
dates or conversion conditions), or any term that would require consent of the
holders of not less than 100% of the principal amount of the Convertible Notes
for such Transaction to amend, in each case (1) such that there is, or could be,
an adverse effect, determined in good faith by [BofA/Citibank], on
[BofA’s/Citibank’s] rights or obligations under the Transaction and (2) without
the prior consent of [BofA/Citibank], such consent not to be unreasonably
withheld.
     “Repayment Event” means, for any Transaction, that (A) any Convertible
Notes for such Transaction are repurchased (whether in connection with or as a
result of a change of control, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries, (B) any Convertible Notes for such
Transaction are delivered to Counterparty in exchange for delivery of any
property or assets of Counterparty or any of its subsidiaries (howsoever
described), (C) any principal of any of the Convertible Notes for such
Transaction is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes for such Transaction or
otherwise), or (D) any Convertible Notes for such Transaction are exchanged by
or for the benefit of the holders thereof for any other securities of
Counterparty or any of its affiliates (or any other property, or any combination
thereof) pursuant to any exchange offer or similar transaction; provided that,
in the case of clause (B) and clause (D), conversions of the Convertible Notes
for such Transaction pursuant to the terms of the Indenture for such Transaction
as in effect on the date hereof shall not be Repayment Events.
          (e) Status of Claims in Bankruptcy. [BofA/Citibank] acknowledges and
agrees that this Master Confirmation, together with any Confirmation, is not
intended to convey to [BofA/Citibank] rights with respect to any Transaction
that are senior to the claims of common stockholders in any U.S. bankruptcy
proceedings of Counterparty; provided that nothing herein shall limit or shall
be deemed to limit [BofA’s/Citibank’s] right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to any
Transaction; and provided, further, that nothing herein shall limit or shall be
deemed to limit [BofA’s/Citibank’s] rights in respect of any transactions other
than the Transactions.
          (f) No Collateral. Notwithstanding any provision of this Master
Confirmation, any Confirmation or the Agreement, or any other agreement between
the parties, to the contrary, the obligations of Counterparty under the
Transactions are not secured by any collateral. Without limiting the generality
of the foregoing, if this Master Confirmation, the Agreement or any other
agreement between the parties includes an ISDA Credit Support Annex or other
agreement pursuant to which Counterparty collateralizes obligations to
[BofA/Citibank], then the obligations of Counterparty hereunder will not be
considered to be obligations under such Credit Support Annex or other agreement
pursuant to which Counterparty collateralizes obligations to [BofA/Citibank],
and any Transactions hereunder shall be disregarded for purposes of calculating
any Exposure, Market Value or similar term thereunder.

9



--------------------------------------------------------------------------------



 



          (g) Assignment of Share Delivery to Affiliates. [BofA/Citibank ] has
the right to assign any or all of its rights and obligations under a Transaction
to deliver or accept delivery of Shares to any of its Affiliates; provided that
Counterparty shall have full and unconditional recourse to [BofA/Citibank] in
the event of failure by the assignee to perform any of such obligations
hereunder. Notwithstanding the foregoing, the recourse to [BofA/Citibank] shall
be limited to recoupment of Counterparty’s monetary damages and Counterparty
hereby waives any right to seek specific performance by [BofA/Citibank] of its
obligations hereunder. Such failure after any applicable grace period shall be
deemed to be an Additional Termination Event, such Transaction shall be the only
Affected Transaction and [BofA/Citibank] shall be the only Affected Party.
          (h) Severability; Illegality. If compliance by either party with any
provision of a Transaction would be unenforceable or illegal, (i) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.
          (i) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND [BOFA/CITIBANK ]
HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS TRANSACTION OR THE ACTIONS OF
[BOFA/CITIBANK] OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.
          (j) Confidentiality. Notwithstanding any provision in this Master
Confirmation, any Confirmation or the Agreement, in connection with
Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that each
party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.
          (k) Securities Contract; Swap Agreement. The parties hereto intend
for: (i) each Transaction hereunder to be a “securities contract” and a “swap
agreement” as defined in the Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 555 and 560
of the Bankruptcy Code; (ii) a party’s right to liquidate a Transaction and to
exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code; (iii) any cash, securities or other
property provided as performance assurance, credit support or collateral with
respect to a Transaction to constitute “margin payments” and “transfers” under a
“swap agreement” as defined in the Bankruptcy Code; and (iv) all payments for,
under or in connection with a Transaction, all payments for the Shares and the
transfer of such Shares to constitute “settlement payments” and “transfers”
under a “swap agreement” as defined in the Bankruptcy Code.
          (l) Staggered Settlement. If the Staggered Settlement Equity
Percentage as of any Exchange Business Day during the relevant “Cash Settlement
Averaging Period”, as defined in the Indenture, is greater than 4.9%,
[BofA/Citibank] may, by notice to the Counterparty prior to any Settlement Date
(a “Nominal Settlement Date”), elect to deliver the Shares on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:
     (i) in such notice, [BofA/Citibank] will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of such “Cash Settlement
Averaging Period”) or delivery times and how it will allocate the Shares it is
required to deliver hereunder among the Staggered Settlement Dates or delivery
times; and

10



--------------------------------------------------------------------------------



 



     (ii) the aggregate number of Shares that [BofA/Citibank] will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that [BofA/Citibank] would otherwise be required
to deliver on such Nominal Settlement Date.
     The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of the number
of Shares that [BofA/Citibank] or any of its affiliates beneficially own (within
the meaning of Section 13 of the Exchange Act) on such day, other than any
Shares so owned as a hedge of the Transaction, and the Number of Shares and
(B) the denominator of which is the number of Shares outstanding on such day.
          (m) Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give [BofA/Citibank] a
written notice of such repurchase (a “Repurchase Notice”) on such day if,
following such repurchase, the Units Equity Percentage as determined on such day
is (i) equal to or greater than 9% and (ii) greater by 1% than the Units Equity
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater by 1% than the Units Equity
Percentage as of the date hereof). The “Units Equity Percentage” as of any day
is the fraction the numerator of which is the aggregate number of Shares for all
Transactions hereunder and the denominator of which is the Number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
[BofA/Citibank] and its Affiliates and their respective officers, directors and
controlling persons (each, a “Section 16 Indemnified Person”) from and against
any and all losses (including losses relating to [BofA/Citibank] hedging
activities as a consequence of becoming, or of the risk of becoming, subject to
the reporting and profit disgorgement provisions of Section 16 of the Exchange
Act, including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to any Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, to which a
Section 16 Indemnified Person may become subject, as a result of Counterparty’s
failure to provide [BofA/Citibank] with a Repurchase Notice on the day and in
the manner specified in this paragraph (n), and to reimburse, upon written
request, each such Section 16 Indemnified Person for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Section 16 Indemnified Person, such Section 16 Indemnified Person shall
promptly notify Counterparty in writing, and Counterparty, upon request of such
Section 16 Indemnified Person, shall retain counsel reasonably satisfactory to
such Section 16 Indemnified Person to represent such Section 16 Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall be relieved from liability to the extent that such Section 16
Indemnified Person fails to promptly notify Counterparty of any action commenced
against it in respect of which indemnity may be sought hereunder; provided, that
failure to notify Counterparty (i) shall not relieve Counterparty from any
liability hereunder to the extent it is not materially prejudiced as a result
thereof and (ii) shall not, in any event, relieve Counterparty from any
liability that it may have otherwise than on account of this paragraph (n).
Counterparty shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Counterparty agrees to indemnify any
Section 16 Indemnified Person from and against any loss or liability by reason
of such settlement or judgment. Counterparty shall not, without the prior
written consent of each Section 16 Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Section 16
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by any such Section 16 Indemnified Person, unless such
settlement includes an unconditional release of each such Section 16 Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to each such Section 16 Indemnified
Person. If the indemnification provided for in this paragraph (n) is unavailable
to a Section 16 Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty, in lieu
of indemnifying such Section 16 Indemnified Person thereunder, shall contribute
to the amount paid or payable by such Section 16 Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph (n) are not exclusive and shall not limit any rights or remedies
that may otherwise be available to any Section 16 Indemnified Person at law or
in equity. The indemnity and contribution

11



--------------------------------------------------------------------------------



 



agreements contained in this paragraph (n) shall remain operative and in full
force and effect regardless of the termination of any Transaction.
          (n) Early Unwind. In the event the sale of Convertible Notes for any
Transaction hereunder is not consummated with the initial purchasers thereof for
any reason by the close of business in New York City on the Early Unwind Date
set forth in the Confirmation for such Transaction, such Transaction shall
automatically terminate on such Early Unwind Date and (i) such Transaction and
all of the respective rights and obligations of [BofA/Citibank] and Counterparty
under such Transaction shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with such
Transaction either prior to or after such Early Unwind Date; provided that, if
the sale of the Convertible Notes is not consummated as a result of
Counterparty’s failure to satisfy any condition to closing contained in the
Purchase Agreement, Counterparty shall purchase from [BofA/Citibank] on such
Early Unwind Date all Shares purchased by [BofA/Citibank] or one or more of its
Affiliates in connection with such Transaction. The purchase price paid by
Counterparty shall be [BofA/Citibank] actual cost of such Shares and derivatives
as [BofA/Citibank] informs Counterparty and shall be paid in immediately
available funds on such Early Unwind Date.
          (o) Amendment. If the Initial Purchasers party to the Purchase
Agreement exercise their right to purchase additional Convertible Notes as set
forth therein, then [BofA/Citibank] and Counterparty will enter into a new
confirmation or amend any existing confirmation to provide for the corresponding
increase of the Number of Units, on the pricing terms the same as those
contained in the confirmation relating to the original Number of Units issued
hereunder (such additional confirmation to provide for the payment by
Counterparty to [BofA/Citibank] of the additional premium related thereto).
          12. Addresses for Notice:

             
 
  If to [BofA/Citibank]:   [                    ]    
 
      [                    ]    
 
      [                    ]    
 
      Attention:   [                    ]
 
      Facsimile:   [                    ]
 
      Telephone:   [                    ]
 
           
 
  with a copy to:   [                    ]    
 
      [                    ]    
 
      [                    ]    
 
      Attention:   [                    ]
 
      Facsimile:   [                    ]
 
      Telephone:   [                    ]
 
                If to Counterparty:   Symantec Corporation         20330 Stevens
Creek Blvd.         Cupertino, CA 95014
 
      Attention:   Treasurer
 
      Telephone:   (408) 517-8000
 
                with a copy to:   Fenwick & West         801 California St.    
    Mountain View, CA 94041         Attn: Dan Winnike

12



--------------------------------------------------------------------------------



 



          13. Accounts for Payment:
          To [BofA/Citibank]:
[Account Information]
          To Counterparty:
To be advised.
          14. Delivery Instructions:
          Unless otherwise directed in writing, any Share to be delivered
hereunder shall be delivered as follows:
          To Counterparty:
To be advised.

13



--------------------------------------------------------------------------------



 



                                  Yours sincerely,    
 
                                [Bank of America, N.A./Citibank, N.A.]    
 
                   
 
          By:   /s/    
 
                   
 
              Name: [Respective Officer of Bank of America, N.A. or Citibank,
N.A., as appropriate]    
 
              Title: [Title of Respective Officer of Bank of America, N.A. or
Citibank, N.A., as appropriate]    
 
                    Confirmed as of the                 date first above
written:                
 
                    SYMANTEC CORPORATION                
 
                   
By:
  /s/ James A. Beer                
 
                        Name: James A. Beer         Title: Executive Vice
President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CONVERTIBLE BOND HEDGING
TRANSACTION CONFIRMATION
See attached Schedule A for completion of terms
CONFIRMATION

     
Date:
  June 12, 2006
 
   
To:
  Symantec Corporation (“Counterparty”)
 
   
Telefax No.:
  (408) [___-___]
 
   
Attention:
  Treasurer
 
   
From:
  [Bank of America, N.A./Citibank, N.A.] (“[BofA/Citibank]”)
 
   
Telefax No.:
  [Telefax Number]

Transaction Reference Number: [Transaction Reference Number]
          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced Transaction entered into
on the Trade Date specified below between you and us. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Convertible Bond Hedging Transactions dated as of June 9, 2006 and as
amended from time to time (the “Master Confirmation”) between you and us.
          1. The definitions and provisions contained in the Definitions (as
such term is defined in the Master Confirmation) and in the Master Confirmation
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
          2. The particular Transaction to which this Confirmation relates is
entered into as part of an integrated hedging transaction of the Convertible
Notes pursuant to the provisions of Treasury Regulation Section 1.1275-6.
          3. The particular Transaction to which this Confirmation relates shall
have the following terms:

     
Trade Date:
  June 12, 2006
 
   
Effective Date:
  The closing date for the initial issuance of the Convertible Notes
 
   
Premium:
  [  ]
 
   
Premium Payment Date:
  The Effective Date.
 
   
Convertible Notes:
  [  ]% Convertible Senior Notes of Counterparty due [2011/2013], offered
pursuant to an Offering Memorandum to be dated as of June 12, 2006 and issued
pursuant to the Indenture.

A-1



--------------------------------------------------------------------------------



 



     
Number of Units:
  The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes.
 
   
Strike Price:
  As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Unit Entitlement.
 
   
Applicable Percentage:
  50%
 
   
Number of Shares:
  The product of the Number of Units, the Unit Entitlement and the Applicable
Percentage.
 
   
Expiration Date:
  [June 15, 2011/2013]
 
   
Unit Entitlement:
  As of any date, a number of Shares per Unit equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to the Excluded Provisions of the Indenture).
 
   
Indenture:
  Indenture to be dated as of June 16, 2006 by and between Counterparty and
[Full Name of Trustee], as trustee.
 
   
Net Share Provision:
  Section [___] of the Indenture
 
   
Make-Whole Provision:
  Section [___] of the Indenture
 
   
Excluded Provisions:
  The Discretionary Adjustments Provision
 
   
Discretionary Adjustments Provision:
  Section [___] of the Indenture
 
   
Dilution Provision:
  Section [___] of the Indenture
 
   
Merger Provision:
  Section [___] of the Indenture
 
   
Tender Offer Provision:
  Section [___] of the Indenture
 
   
Early Unwind Date:
  June 16, 2006, or such later date as agreed by the parties hereto.

A-2



--------------------------------------------------------------------------------



 



          3. Counterparty hereby agrees (a) to check this Confirmation promptly
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing correctly sets forth the terms
of the agreement between us with respect to the particular Transaction to which
this Confirmation relates, by manually signing this Confirmation and providing
any other information requested herein or in the Master Confirmation and
immediately returning an executed copy to Confirmation Unit via
[                    ]. Hard copies should be returned to
[                    ].

                                  Yours sincerely,

[Bank of America, N.A./Citibank, N.A.]    
 
                   
 
          By:   /s/
 
Name: [Respective Officer of Bank of America, N.A. or Citibank, N.A., as
appropriate]    
 
              Title: [Title of Respective Officer of Bank of America, N.A. or
Citibank, N.A., as appropriate]    
 
                    Confirmed as of the
date first above written:                
 
                    SYMANTEC CORPORATION                
 
                   
By:
  /s/ James A. Beer                
 
                        Name: James A. Beer
Title: Executive Vice President and Chief Financial Officer            

 



--------------------------------------------------------------------------------



 



SCHEDULE A

     
Premium:
  An aggregate premium of approximately $592 million was paid by the company to
Bank of America, N.A. and Citibank, N.A. in connection with the convertible note
hedge transactions for the 0.75% Convertible Senior Notes due 2011 and the 1.00%
Convertible Senior Notes due 2013.
 
   
Convertible Notes:
  0.75% Convertible Senior Notes of Counterparty due 2011 or 1.00% Convertible
Senior Notes of Counterparty due 2013, as appropriate.
 
   
Expiration Date:
  June 15, 2011 or June 15, 2013, as appropriate.
 
   
Net Share Provision:
  Section 10.01(b) of the Indenture.
 
   
Make-Whole Provision:
  Section 10.13(a) through Section 10.13(d) of the Indenture.
 
   
Discretionary Adjustment Provisions:
  Section 10.13(e) and Section 10.13(f) of the Indenture.
 
   
Dilution Provision:
  Section 10.06 through Section 10.09 of the Indenture.
 
   
Merger Provision:
  Section 10.12 of the Indenture.
 
   
Tender Offer Provision:
  Section 10.10 of the Indenture.

 